Citation Nr: 1123981	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-34 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel



INTRODUCTION

The appellant is the spouse of a Veteran.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  The Veteran was originally awarded a permanent and total disability rating effective February 6, 1996, and received notification of this decision on February 25, 1997.

2.  The Veteran and the appellant were lawfully married on November [redacted], 2009.


CONCLUSION OF LAW

The criteria for eligibility for Dependents' Educational Assistance (DEA) benefits under 38 U.S.C.A. Chapter 35 have been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 and Supp. 2010); 38 C.F.R. § 21.3021 (2010); Cypert v. Peake, 22 Vet. App. 307 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, this case does not involve a claim for benefits under 38 U.S.C.A. Chapter 51; rather, since the appellant is seeking eligibility for education benefits under 38 U.S.C.A. Chapter 35, she is not a "claimant" within the meaning of the VCAA statute.  See Lueras v. Principi, 18 Vet. App. 435, 438-439 (2004) (VCAA notice and assistance provisions do not apply to chapter 53 proceedings involving special provisions relating to benefits); Sims v. Nicholson, 19 Vet. App. 453, 456 (2006) (VCAA does not apply to application for restoration of competency because it is not a chapter 51 claim for benefits).  Since this is a matter under Chapter 35, the VCAA provisions are not applicable to this appeal.

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021(a)(3)(1).

Under the rule regarding the payment of educational assistance benefits under Chapter 35, Title 38, United States Code, for a veteran's spouse, the beginning date of eligibility for a spouse of a veteran with a permanent and total disability evaluation effective after November 30, 1968, is the effective date of the Veteran's total and permanent rating or the date of notification, whichever is more advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3046(a).

Educational assistance shall not exceed 10 years after one of the following last occurs: (A) The date on which the Secretary first finds the spouse from whom eligibility is derived has a service-connected total disability permanent in nature; (B) The date of death of the spouse from whom eligibility is derived who dies while a total disability evaluated as permanent in nature was in existence; (C) The date on which the Secretary determines that the spouse from whom eligibility is derived died of a service-connected disability.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 21.3021(a).

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 U.S.C.A. § 3512(b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An eligible spouse's extended period of eligibility shall be for the length of time that the individual was prevented from initiating or completing her chosen program of education.  38 C.F.R. § 21.3047(c).  Also, it must be clearly established by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a)(2)(i).

In this matter the Veteran was originally awarded a permanent and total disability rating effective February 6, 1996, and received notification of this decision on February 25, 1997.  At that time, he was not married to the appellant.  Thereafter, on November [redacted], 2009, the Veteran and the appellant were lawfully married.

In January 2010, the appellant filed a claim for entitlement to an award of DEA benefits, via her status as the dependent spouse of the Veteran.  These benefits were denied on the basis that the appellant's period of eligibility began on February 26, 1997 and ended on February 27, 2007.  The appellant has appealed this denial, pointing out that she was not married to the Veteran at any time during that period of time and was thus not eligible for DEA benefits during the period when she was 'expected' to have filed for them.  She asserts that a denial on this basis is unjust, particularly as other provisions of the regulations might allow her to claim DEA benefits again, but only after her husband passed away.  In this case, the appellant is correct to question the validity of the RO's ruling which would bring about such a harmful and counter-intuitive result.

In Cypert v. Peake, 22 Vet. App. 307 (2008), the U. S. Court of Appeals for Veterans Claims (Court) considered the case of an appellant-spouse seeking DEA benefits, who had married the Veteran more than 10 years after the date that the Veteran was notified of his award of a permanent and total disability rating.  By the directly applicable law and regulations, the appellant's application would have been untimely.  Pursuant to applicable regulation at 38 C.F.R. § 21.3046(a), the window within which a dependent spouse may elect use of DEA benefits is no more than 10 years from the date of notification to the Veteran of his permanent and total disability rating.  However, the Court found that this regulatory provision was essentially untenable.  The Court held that to the contrary, the controlling statute at 38 U.S.C.A. § 3512(b)(1)(A) provided that the 10-year eligibility period for a spouse to utilize DEA benefits began to run from the date that she became an "eligible person."  Other provisions at 38 U.S.C.A. § 3501(a)(1)(D)(i) defined an "eligible person" as the "spouse of any person who has a total disability permanent in nature.  Therefore, interpreting these statutory provisions in pari materia, the 10-year eligibility period within which to be awarded DEA benefits began on the date that the Veteran and the appellant-spouse were married.  As a result, the Court determined that the appellant's DEA application was not untimely, and further that she had a 10-year window from the date of the parties' marriage within which to utilize DEA benefits.

The Cypert holding essentially states that the beginning date for a dependent spouse to receive an award of DEA benefits is now determined by the date of marriage to the Veteran, and not according to the provisions previously set forth by regulation.  The facts as presented in Cypert are essentially identical to those in the claim on appeal.  Thus, as applied to the claim on appeal, the Cypert holding mandates the assignment of a period of eligibility from November [redacted], 2009 to November [redacted], 2019 for the appellant's DEA benefits.  Accordingly, the appellant is currently eligible for DEA benefits under Chapter 35, Title 38, United States Code, as her delimiting date has not yet expired.


ORDER

Eligibility for DEA benefits under Chapter 35, Title 38, United States Code, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


